          Case 5:19-cv-00547-CLS Document 18 Filed 07/29/20 Page 1 of 12                   FILED
                                                                                   2020 Jul-29 AM 11:25
                                                                                  U.S. DISTRICT COURT
                                                                                      N.D. OF ALABAMA


                        UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF ALABAMA
                           NORTHEASTERN DIVISION

JOHN ERIC ELROD,                          )
                                          )
      Claimant,                           )
                                          )
vs.                                       ) Civil Action No. 5:19-cv-00547-CLS
                                          )
ANDREW SAUL, Commissioner,                )
Social Security Administration,           )
                                          )
      Defendant.                          )

                      MEMORANDUM OPINION AND ORDER

      Claimant, John Eric Elrod, commenced this action pursuant to 42 U.S.C. §

405(g), seeking judicial review of a final adverse decision of the Commissioner of the

Social Security Administration, affirming the decision of the Administrative Law

Judge (“ALJ”) and, thereby, denying Mr. Elrod’s claim for a period of disability,

disability insurance, and supplemental security income benefits.1

      The court’s role in reviewing claims brought under the Social Security Act is

a narrow one. The scope of review is limited to determining whether there is

substantial evidence in the record as a whole to support the findings of the

Commissioner, and whether correct legal standards were applied. See, e.g., Lamb v.

Bowen, 847 F.2d 698, 701 (11th Cir. 1988); Tieniber v. Heckler, 720 F.2d 1251, 1253


      1
          Doc. no. 1 (Complaint).
        Case 5:19-cv-00547-CLS Document 18 Filed 07/29/20 Page 2 of 12




(11th Cir. 1983).

      Claimant contends that the Commissioner’s decision is neither supported by

substantial evidence nor in accordance with applicable legal standards. Specifically,

claimant asserts the following arguments:

      I.     Whether the ALJ failed to fully and fairly develop the claim
             record by not scheduling Mr. Elrod for further intelligence
             testing[;]

      II.    Whether the ALJ articulated an adequate explanation for
             concluding that Mr. Elrod did not meet the B criteria for listings
             12.04, 12.05, 12.06 and 12.11[; and]

      III.   Whether the ALJ’s determination concerning the effect of Mr.
             Elrod’s symptoms on his ability to perform work-related physical
             and mental activities is based on substantial evidence.

Doc. no. 15 (Brief in Support of Disability), at 1 (alterations supplied). Upon review

of the record, the court concludes that the first two contentions have sufficient merit

to warrant reversal and remand.

      The resolution of claimant’s second contention is determinative for the

resolution of his first. Therefore, it will be discussed first.

      Claimant contends that the ALJ failed to articulate an adequate explanation for

concluding that he did not meet the B Criteria for Listings 12.04 (Depressive, bipolar

and related disorders), 12.05 (Intellectual disorder), 12.06 (Anxiety and obsessive-




                                            2
          Case 5:19-cv-00547-CLS Document 18 Filed 07/29/20 Page 3 of 12




compulsive disorders), and 12.11 (Neurodevelopmental disorders).2 The B Criteria

for each of these Listings requires, in part,

            [e]xtreme limitation of one, or marked limitation of two, of the
      following areas of mental functioning (see 12.00F):

                1.      Understand, remember, or apply information (see
                        12.00E1).

                2.      Interact with others (see 12.00E2).

                3.      Concentrate, persist, or maintain pace (see 12.00E3).

                4.      Adapt or manage onself (see 12.00E4).

20 C.F.R. pt. 404, subpt. P, app. 1 §§ 12.04B, 12.05B, 12.06B, 12.11B. The ALJ

found that claimant had no more than moderate limitations in each of these areas of

mental functioning.3 A moderate limitation is found where a claimant’s “functioning

in this area independently, appropriately, effectively, and on a sustained basis is fair.”

20 C.F.R. pt. 404, subpt. P, app. 1, § 12.00F2c.

      The first paragraph B criterion, “Understand, remember or apply information,”

      refers to the abilities to learn, recall, and use information to perform
      work activities. Examples include: understanding and learning terms,
      instructions, procedures; following one- or two-step oral instructions to
      carry out a task; describing work activity to someone else; asking and
      answering questions and providing explanations; recognizing a mistake
      and correcting it; identifying and solving problems; sequencing multi-

      2
          Doc. no. 15 (Brief in Support of Disability), at 20-26.
      3
          See doc. no. 8-3 (Administrative Record), at 46.

                                                  3
          Case 5:19-cv-00547-CLS Document 18 Filed 07/29/20 Page 4 of 12




      step activities; and using reason and judgment to make work-related
      decisions.

20 C.F.R., pt. 404, subpt. P, app. 1, § 12.00E1. The ALJ found that claimant had only

a moderate limitation in this area, stating:

      Although the claimant has a history of special education classes and a
      diagnosis of borderline intellectual functioning, the undersigned agrees
      with the assessment of Dr. Estock that the claimant can handle simple
      instructions and tasks. This is consistent with his semi-skilled work
      history in multiple jobs. The claimant drives, attends scheduled
      appointments and perform[s] volunteer work.

Doc. no. 8-3 (Administrative Record), at 46 (ALJ Decision) (alteration supplied).

      Claimant first argues this explanation was inadequate because the ALJ

evaluated claimant’s activities, rather than his ability to learn, recall, and use

information.4 See Williams v. Commissioner of Social Security, No. 18-CV-11202,

2019 WL 265382, at *4 (E.D. Mich. Jan. 18, 2019) (“There is a ‘disconnect’ between

the areas of inquiry required by § 12.00E1 . . . and the ALJ’s findings about certain

of plaintiff’s activities and her limited ability to communicate non-work-related

information.”). Next, claimant argues that the ALJ did not consider the opinion of

consulting psychologist, John R. Haney, Ph.D., that claimant’s “[r]ecent and remote

memory appeared impaired.” Doc. no. 8-21 (Administrative Record), at 1287 (Haney




      4
          Doc. no. 15 (Brief in Support of Disability), at 22.

                                                  4
            Case 5:19-cv-00547-CLS Document 18 Filed 07/29/20 Page 5 of 12




Report).5 Nor did the ALJ consider the numerous findings that claimant’s insight and

judgment were impaired.6

       Claimant next contends that the ALJ failed to adequately explain her reasons

for finding claimant moderately limited in the third B criterion, “Concentrate, persist,

or maintain pace.”7 This functional area

       refers to the abilities to focus attention on work activities and stay on
       task at a sustained rate. Examples include: initiating and performing a
       task that you understand and know how to do; working at an appropriate
       and consistent pace; completing tasks in a timely manner; ignoring or
       avoiding distractions while working; changing activities or work
       settings without being disruptive; working close to or with others
       without interrupting or distracting them; sustaining an ordinary routine
       and regular attendance at work; and working a full day without needing
       more than the allotted number of length of rest periods during the day.

20 C.F.R. pt. 404, subpt. P, app. 1, § 12.00E3. The ALJ found that claimant was

moderately limited in this area, stating:

       The record shows that he watches television, and a consultative
       examination revealed that he was alert and oriented in all spheres and
       able to perform simple calculations. After a five-minute delay, he was
       able to recall two of three objects (Exhibit B3F). The claimant drives,
       attends scheduled appointments and performs volunteer work. The
       testimony at the hearing indicated additional work activities, which were

       5
         The facts that likely led to Dr. Haney’s finding were that claimant reported the date as
February 11, 2014 when the date was in fact March 10, 2014, and claimant’s “[r]ecall for both
yesterday’s events and more remote things like early employment and educational history was poor.”
Doc. no. 8-21 (Administrative Record), at 1287.
       6
            See doc. no. 15 (Brief in Support of Disability), at 23-24 (collecting citations to medical
records).
       7
            See id. at 24.

                                                    5
           Case 5:19-cv-00547-CLS Document 18 Filed 07/29/20 Page 6 of 12




       not reported elsewhere or previously. Thus leading the undersigned to
       conclude the claimant has no more than moderate functional limitations
       in this area.

Doc. no. 8-3 (Administrative Record), at 46 (ALJ Decision).

       Claimant argues that the ALJ inappropriately relied on a psychological

evaluation of claimant from 2011, long before the onset date of April 1, 2014, when

there was a more contemporaneous psychological evaluation that showed different

results.8 The more recent evaluation, performed by Dr. Haney, found that claimant

       was unable to subtract serial sevens or count forward by threes. The
       claimant also had difficulty performing most simple problems in change
       making and arithmetic. He had difficulty finding any abstract
       similarities between paired objects and interpreting simple proverbs. He
       gave little accurate general information and recalled two digits forward,
       two backward and zero of three objects after five minutes. . . .
       Intelligence was estimated at the low borderline to mild mental
       retardation range.

Doc. no. 8-21 (Administrative Record), at 1287 (Haney Report). Claimant also notes

that the ALJ relied continuously on claimant’s ability to attend scheduled

appointments, but does not consider that his wife drove him to and attended the

majority of these appointments with him, and reported his symptoms for him.9

       8
       See id. at 25 (comparing the evaluation performed by Mary Arnold, Psy.D., (Tr. 704) on
September 29, 2011 to the evaluated performed by Dr. Haney on March 10, 2014 (Tr. 1287)).
       9
          See doc. no. 8-21 (Administrative Record), at 1283 (“He is accompanied by his wife who
provides all the history. The patient contributes very little.”); id. at 1290 (“His wife spoke for him
throughout the session.”); doc. no. 8-27 (Administrative Record), at 1735 (“Wife drove him to the
hospital.”); id. at 1742; doc. no. 8-28 (Administrative Record), at 1803; id. at 1807; id. at 1809; doc.
no. 8-29 (Administrative Record), at 1953 (“[Client] presents for it at MHC with his wife, Karen.

                                                   6
             Case 5:19-cv-00547-CLS Document 18 Filed 07/29/20 Page 7 of 12




        The ALJ also cited previously unreported work activities as evidence claimant

had only a moderate limitation. Claimant’s wife testified that, after claimant was

released from his back brace, he tried to go back to work cleaning cars, but he

stopped after two attempts when he realized that he could no longer perform the work

due to his back problems.10 Claimant’s wife also testified that claimant volunteers

sweeping the floors at a boat repair shop once or twice a week for two hours at a

time.11 Claimant argues that these short intervals of volunteer work are not the same

as maintaining full-time employment. See Lewis v. Callahan, 125 F.3d 1436, 1441

(11th Cir. 1997) (“Nor do we believe that participation in everyday activities of short

duration, such as housework or fishing, disqualifies a claimant from disability . . . .”);

Wisner v. Astrue, 496 F. Supp. 2d 1299, 1304 (N.D. Ala. 2007) (“The ability to

occasionally assist his grandmother in collecting eggs, described by the ALJ as ‘work

activities,’ is not the equivalent of sustaining full-time employment.”); Bennett v.

Barnhart, 288 F. Supp. 2d 1246, 1252 (N.D. Ala. 2003) (“It is the ability to engage

in gainful employment that is the key, not whether a plaintiff can perform minor

household chores or drive short distances.”).


. . . [Client] states he is overall doing well, but his wife disagrees reporting he is snappy, irritable,
and yells often for no reason. [Client] agreed with his wife.”); id. at 1962 (“Client presents to visit
with wife.”); id. at 1965 (same).
        10
             See doc. no. 8-4 (Administrative Record), at 99-101.
        11
             See id. at 101.

                                                   7
           Case 5:19-cv-00547-CLS Document 18 Filed 07/29/20 Page 8 of 12




      Finally, claimant argues that the ALJ inappropriately rejected that portion of

the opinion of Robert Estock, M.D., on which she otherwise relies, that states

claimant would likely miss one or two days per month due to his psychological

symptoms as “speculative and inconsistent with the totality of the evidence of the

record.”12 Doc. no. 8-3 (Administrative Record), at 51 (ALJ Decision).

      The Commissioner’s response to claimant’s arguments is simply that the ALJ

made appropriate notations to evidence in the record and appropriately relied on Dr.

Estock’s opinion that claimant had no more than moderate limitations in any of the

relevant functional areas.13

      Additionally, the ALJ gives limited weight to each medical opinion presented

to her as evidence of claimant’s disabilities, often premised on claimant’s lack of

veracity at the hearing held in January of 2018.14 The ALJ does not appear to

consider, however, that claimant possibly was not untruthful, but rather struggling to

communicate appropriately due to his intellectual disability.

      Upon review, the court finds it is unclear upon which medical evidence in the

record the ALJ relied, and that there is a disconnect between the requirements for

these two B criteria and the ALJ’s explanations. Therefore, the court finds that the

      12
           Doc. no. 8-5 (Administrative Record), at 214.
      13
           See doc. no. 16 (Brief in Support of Commissioner), at 10.
      14
           See doc. no. 8-3 (Administrative Record), at 51.

                                                 8
           Case 5:19-cv-00547-CLS Document 18 Filed 07/29/20 Page 9 of 12




ALJ failed to adequately explain why claimant did not meet the B criteria for Listings

12.04, 12.05, 12.06, and 12.11.

      The court now evaluates claimant’s first contention: that is, the ALJ failed to

fully and fairly develop the record by not ordering further intelligence testing. The

Eleventh Circuit has held that an ALJ

      has an obligation to develop a full and fair record, even if the claimant
      is represented by counsel. Cowart v. Schweiker, 662 F.2d 731, 735
      (11th Cir. 1981). The ALJ is not required to seek additional
      independent expert medical testimony before making a disability
      determination if the record is sufficient and additional expert testimony
      is not necessary for an informed decision. Wilson v. Apfel, 179 F.3d
      1276, 1278 (11th Cir. 1999) (holding the record, which included the
      opinion of several physicians, was sufficient for the ALJ to arrive at a
      decision); Holladay v. Bowen, 848 F.2d 1206, 1209-10 (11th Cir. 1988)
      (holding the ALJ must order a consultative exam when it is necessary
      for an informed decision).

Nation v. Barnhart, 153 F. App’x 597, 598 (11th Cir. 2005). Claimant, however,

bears the ultimate burden of producing evidence to support his disability claim. See

Ellison v. Barnhart, 355 F.3d 1272, 1276 (11th Cir. 2003) (citing 20 C.F.R. §§

416.912(a),(c)). Claimant was represented by counsel throughout the administrative

process, and his attorney at that time did not request that the ALJ order a consultative

examination to perform intelligence testing.15

      Listing 12.05 is an Intellectual Disorder. The B criteria for Listing 12.05 are


      15
           See doc. no. 15 (Brief in Support of Disability), at 18.

                                                   9
Case 5:19-cv-00547-CLS Document 18 Filed 07/29/20 Page 10 of 12




B.   Satisfied by 1, 2, and 3 (see 12.00H):

     1.    Significantly subaverage general          intellectual
           functioning evidenced by a or b:

           a.     A full scale (or comparable) IQ score
                  of 70 or below on an individually
                  administered standardized test of
                  general intelligence; or

           b.     A full scale (or comparable) IQ score
                  of 71-75 accompanied by a verbal or
                  performance IQ score (or comparable
                  part score) of 70 or below on an
                  individually administered standardized
                  test of general intelligence; and

     2.    Significant deficits in adaptive functioning currently
           manifested by extreme limitation of one, or marked
           limitation of two, of the following areas of mental
           functioning:

           a.     Understand, remember, or          apply
                  information (see 12.00E1); or

           b.     Interact with others (see 12.00E2); or

           c.     Concentrate, persist, or maintain pace
                  (see 12.00E3); or

           d.     Adapt or manage onself (see 12.00E4);
                  and

     3.    The evidence about your current intellectual and
           adaptive functioning and about the history of your
           disorder demonstrates or supports the conclusion
           that the disorder began prior to your attainment of

                                 10
        Case 5:19-cv-00547-CLS Document 18 Filed 07/29/20 Page 11 of 12




                             age 22.

20 C.F.R. pt. 404, subpt. P, app. 1, § 12.05B. As discussed above, the ALJ found, in

accordance with Dr. Estock’s opinion, that (a) claimant had moderate limitations in

his ability to understand, remember, and apply information; interact with others; and

concentrate, persist, or maintain pace; as well as (b) a mild limitation in his ability to

adapt or manage himself.16 Such findings would not necessitate further inquiry into

claimant’s IQ because the Listing requires both 12.05B1 and 12.05B2 to be met. The

ALJ noted, however, that the requirements of 12.05B were not met, “because the

record does not show evidence of IQ scores in the stated range.”17

       Claimant stated that he was enrolled in separate special education classes for

the entire time he was in school, and that he did not receive a diploma, but only a

certificate of attendance.18 Additionally, he is illiterate.19 When claimant filed his

initial claim for disability, he alleged, among other things, that he was “slow in the

head, if tested.”20 Aside from that indication that intelligence testing might be

       16
            See doc. no. 8-3 (Administrative Record), at 46 (ALJ Decision).
       17
            See id. at 48.
       18
           See id. at 49. School records were unavailable due to claimant’s age. See doc. no. 8-4
(Administrative Record), at 153 (claimant’s attorney stating during a hearing on December 3, 2014,
“I have asked the staff to try to get his school records. Of course, at his age, I seriously doubt we’re
going to be able to [obtain copies of his records], but we’re going to try.”) (alteration supplied); see
also id. at 127 (claimant’s attorney stating during a hearing on January 25, 2016, “We do not have
any education records, school records.”).
       19
            See doc. no. 8-3 (Administrative Record), at 53 (ALJ Decision).
       20
            Doc. no. 8-5 (Administrative Record), at 200-01 (Disability Determination).

                                                  11
        Case 5:19-cv-00547-CLS Document 18 Filed 07/29/20 Page 12 of 12




necessary, claimant’s attorney made no official requests for intelligence testing, and

no steps were taken to administer an IQ test.21 Each consultative physician or

psychologist noted, however, claimant had borderline intellectual functioning without

any formal intellectual testing.22 In order to fully evaluate on remand whether

claimant meets or medically equals Listing 12.05, intelligence testing must be

performed.

       Based on the foregoing, the decision of the Commissioner is reversed, and this

action is REMANDED to the Commissioner of the Social Security Administration

for further proceedings consistent with this memorandum opinion and order.

       The Clerk is directed to close this file.

       DONE and ORDERED this 29th day of July, 2020.


                                                        ______________________________
                                                        Senior United States District Judge




       21
            See doc. no. 15 (Brief in Support of Disability), at 18.
       22
          See doc. no. 8-12 (Administrative Record), at 705 (Arnold Report) (“W/O benefit of
testing, Mr. Elrod’s FSIQ is estimated to be borderline range; he has basic skills to manage funds.
No school records are provided for review.”); doc. no. 8-21 (Administrative Record), at 1284 (Gill
Report) (“The patient is a poor historian and seems to have little knowledge of his history and poor
understanding of his problem. He clearly has some limited cognitive abilities.”); id. at 1287 (Haney
Report) (“Intelligence was estimated at the low borderline to mild mental retardation range.”).

                                                   12
